Citation Nr: 0107320	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  97-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative residuals of a thoracotomy, status post 
resection of a pseudo-aneurysm, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971 and from July 1974 to November 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In September 1999, the Board denied as not well grounded the 
claim of service connection for disability manifested by 
heart valve replacement and remanded for additional 
development of the record the claim for an increased rating 
for the service-connected postoperative residuals of a 
thoracotomy, status post resection of a pseudo-aneurysm.  

Subsequently, in November 2000, the President of the United 
States signed into law the Veterans Claims Assistance Act of 
2000.  In light of this new law, the RO is invited to revisit 
the matter of entitlement to service connection for claimed 
disability manifested by heart valve replacement.   



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in September 1999 for 
purposes of, among other things, affording the veteran a VA 
examination in order to evaluate the severity of the service-
connected postoperative residuals of a thoracotomy, status 
post resection of a pseudo-aneurysm, in light of changes in 
the rating schedule criteria for evaluating diseases of the 
arteries and veins which became effective on January 12, 
1998.  

In its Remand order, the Board specifically directed that the 
claims folder was to be made available to the examiner for 
review and that the examiner was to report findings in terms 
consistent with both the previous and the new rating 
criteria.  

The veteran was afforded this VA examination in January 2000.  
Based on a review of the report submitted, it is apparent 
that the directive requiring that the claims folder be made 
available to the examiner for review was not followed.  For 
instance, the examining physician noted that it was unclear 
from the records whether the veteran had developed an aortic 
pseudo-aneurysm or a ventricular pseudo-aneurysm and just 
what treatment had been performed at Mercy Hospital.  As a 
result, he recommended that records be obtained from Mercy 
Hospital.  In fact, records from Mercy Hospital had been 
associated with the claims folder in August 1988 and clearly 
documented that the veteran had developed a pseudo-aneurysm 
of the thoracic aorta.  Furthermore, the examining physician 
failed to report findings in terms consistent with both the 
previous and the new rating criteria.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  

Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, the veteran must be afforded further VA 
examination(s) in order to obtain an informed medical opinion 
as to the current severity of the postoperative residuals of 
a thoracotomy, status post resection of a pseudo-aneurysm.  
In addition, all medical records should be obtained for 
review.  

The Board also notes that, in the January 2000 examination 
report, the examining physician documented his recommendation 
that the veteran undergo further evaluation by a 
cardiothoracic surgeon.  It was subsequently noted that the 
veteran had, in fact, failed to report to the Thoracic 
Surgery clinic for evaluation on two separate occasions.  

The veteran is hereby informed that the VA's duty to assist 
is not a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Finally, the Board reminds the RO that a review of the record 
shows that the veteran submitted a timely Notice of 
Disagreement with respect to the RO's determination that new 
and material evidence sufficient to reopen a claim of service 
connection for a nervous condition, to include post-traumatic 
stress disorder (PTSD), had not been presented, and denial of 
nonservice-connected pension in its August 1998 rating 
decision, but that as of yet, these issues have not been made 
the subject of a Statement of the Case.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a 
Statement of the Case, the Board should remand, not refer, 
the issue to the RO for issuance of an SOC.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
postoperative residuals of a thoracotomy, 
status post resection of a pseudo-
aneurysm since May 1997.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims folder.  

2.  The veteran should be afforded 
appropriate VA examination(s) in order to 
determine the current manifestations and 
severity of the veteran's postoperative 
residuals of a thoracotomy, status post 
resection of a pseudo-aneurysm, to 
include evaluation by a cardiothoracic 
surgeon, if appropriate.  The claims 
folder and a copy of this remand must be 
made available to the examiner(s) prior 
to the examination(s).  All indicated 
tests should be performed.  The 
examiner(s) should be provided with a 
copy of the old and the new rating 
criteria and should report findings in 
terms consistent with them.  All findings 
should be reported in detail and a 
complete rationale must be provided for 
any opinion expressed.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  This 
Supplemental Statement of the Case should 
include the issues of whether new and 
material evidence had been submitted to 
reopen the claim of service connection 
for a nervous condition, to include PTSD, 
and entitlement to nonservice-connected 
pension.  The veteran and his 
representative should be notified that, 
in order to "perfect" an appeal as to 
this issue, the veteran must thereafter 
submit a timely substantive appeal or 
equivalent statement (e.g., a VA Form 9).  
38 C.F.R. § 20.302 (1999).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




